Citation Nr: 1132634	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.
  
4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran requested a Central Office Hearing on the September 2008 VA Form 9.  The Board finds that the evidence of record supports an award of service connection for bilateral hearing loss and tinnitus, which constitutes a full grant of the benefits.  Consequently, the Board finds that the Veteran is not prejudiced by the Board's adjudication of his bilateral hearing loss and tinnitus claim below.  Moreover, any additional delay in the processing of the Veteran's claim, would not benefit the Veteran and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999). 


FINDINGS OF FACTS

1.  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were previously denied in a June 2004 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the June 2004 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claim.

3.  The evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss is related to his active service.

4.  The evidence demonstrates that the Veteran's currently diagnosed tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2.  Evidence received since the final June 2004 determination wherein the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, is new and material, and the Veteran's claim for these benefits are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

3.  The criteria for a grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

4.  The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The RO originally denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus in a decision dated June 2004.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were initially denied in a June 2004 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, and lay statements.  Subsequently, VA outpatient treatment records, a VA examination report, and personal statements by the Veteran have been associated with the claims file. 

The claims were denied as there was, among other things, no evidence that the Veteran's bilateral hearing loss and tinnitus occurred in service or was caused by service.  The evidence submitted subsequent to the June 2004 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence, such as the VA audiological consult report, received since the June 2004 decision suggests that the Veteran has current diagnoses of bilateral hearing loss and tinnitus that are a result of his time in-service.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final June 2004 decision relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that the claims of service connection for bilateral hearing loss and tinnitus are reopened.

III. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran contends that his current bilateral hearing loss and tinnitus are due to his active service.  Specifically, he contends that his military occupation of driving a jeep exposed him to gunfire from training exercises.  The Veteran's reported exposure was from M-14 and M-16s.  Furthermore, the Veteran contends that he was not provided with any hearing protection.  

On the January 1968 pre-induction examination puretone thresholds revealed mild to high frequency hearing loss in the left ear and normal hearing in the right ear.  The Veteran reported having earaches on the medical report form.  Subsequent service treatment records are negative for any complaints or clinical findings of hearing loss.  On the March 1972  discharge examination, the Veteran's puretone testing was within normal limits in both ears.  Additionally, the Veteran denied ear problems on his medical form. 

The Board observes that the Veteran is competent to state that he experienced noise exposure in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, his DD Form 214 reflects that his military occupation was a heavy truck driver, and his service records reflect that he had sharpshooter (rifle) training and, thus, corroborates his account of in-service exposure to noise from gunfire.  Accordingly, the Board concludes that it is likely that the Veteran was exposed to acoustic trauma while on active duty. 

The Veteran has a current disability of hearing loss in both ears pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the July 2008 VA examination.  The VA examination demonstrated auditory thresholds over 40 decibels in the 3000 and 4000 Hz frequencies of the right ear, in the 2000, 3000, and 4000 Hz frequencies of the left ear.  The remaining question, therefore, is whether there is evidence of an in service occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.

The post-service medical records associated with the file that refer to the Veteran's hearing loss and tinnitus include VA outpatient treatment records, a September 2006 VA doctor opinion, and a July 2008 VA examination report. 
 
The Veteran's VA outpatient treatment records show that he sought treatment for hearing impairment.  The treatment records contain a March 2006 audiology hearing evaluation.  The doctor noted that the Veteran had a history of bilateral constant tinnitus, and noted that he had previous hearing aid use.  Furthermore, the doctor noted that the Veteran had a history of military noise exposure, to include small weapons and large weapons.  The Veteran reported that he drove a jeep for 22 months from range to range, hauling officers and training people for Vietnam.  Additionally, the Veteran reported that guns were being fired while he was driving, and that no hearing protection was provided.  The examiner noted that puretone testing indicated that the Veteran's left ear hearing was normal through 1000 Hz, sloping to severe hearing loss, and right ear hearing was normal through 2000 Hz, sloping to moderately-severe hearing loss.  Moreover, speech recognition testing was 84 percent at 60 dBHL in the left ear, and 88 percent at 60 dBHL in the right ear.  The doctor diagnosed the Veteran with normal hearing through 1000 Hz to severe high-frequency sensorineural hearing loss in the left ear, and normal hearing through 2000 Hz to moderately-severe sensorineural hearing loss in the right ear.  The doctor noted that the test results were consistent with previous test results obtained in November 2003.  The doctor concluded that based on the Veteran's history of military noise exposure and the type and configuration of hearing loss, it was at least as likely as not that the Veteran's hearing loss and tinnitus were caused during military service.  

The Veteran was afforded a VA examination in July 2008.  The Veteran reported his primary duties in-service consisted of driving a jeep in which he was exposed to gunfire from training exercises.  Additionally, the Veteran reported that he was not supplied with hearing protection.  Furthermore, the Veteran reported a history of constant, bilateral tinnitus.  

Additionally, the VA examination included audiometric testing, which revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
60
LEFT
30
30
40
55
70

In addition, the Veteran's speech recognition was 90 percent in the right ear and 84 percent in the left ear.  Based on the results of the examination, the VA examiner diagnosed the Veteran with mild to severe high frequency sensorineural hearing loss in the left ear and mild to moderately-severe sensorineural hearing loss in the right ear.  The examiner concluded that that the Veteran's bilateral hearing loss and tinnitus were not caused by or the result of active duty military service.  Additionally, the examiner stated that hearing loss was first documented in November 2003 by Family Hearing Centers.  Furthermore, the examiner noted that the Veteran reported the onset of hearing loss as approximately 10 years ago and the onset of tinnitus as seven to ten years ago.  Moreover, the examiner stated that this opinion was based on the normal hearing test at separation from military and the delayed onset of symptoms, which indicated the hearing loss and tinnitus were not the result of military service.   

After a careful review of the evidence, the Board finds that the Veteran's post-service records, pertinent lay evidence, and, in particular, the positive nexus opinion provided by the Veteran's treating VA physician, demonstrate that his currently diagnosed bilateral hearing loss and tinnitus are related to his period of military service.

The Board recognizes that the Veteran was not diagnosed with hearing loss in service and that, on his separation examination, he the puretone tested was considered normal.  Moreover, as noted above, the absence of documented hearing loss while in service is not fatal to a hearing loss claim provided that the Veteran submits evidence of a current disability that is causally related to service.  See Ledford, 3 Vet. App. at 89 (1992); Hensley, 5 Vet. App. at 159-160 (1993). 

In the present case, the Veteran was afforded a VA examination in July 2008 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The Board finds that the July 2008 VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus were not associated with his in-service acoustic trauma due to the normal hearing test at separation from military and the delayed onset of symptoms, is not dispositive.  Significantly, the examiner appears to have based his opinion solely on the fact that the Veteran did not have hearing loss under VA standards at separation from service.  In this regard, the Board notes that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2009), is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds that the VA opinion is not adequate for rating purposes.

Additionally, the record contains a positive nexus opinion pertaining to the Veteran's bilateral hearing loss and tinnitus from his treating VA physician.  The doctor stated that based on the Veteran's history of military noise exposure and the type and configuration of hearing loss, it was at least as likely as not that the Veteran's hearing loss and tinnitus were caused during military service.     

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's bilateral hearing loss and tinnitus claims.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for bilateral hearing loss and tinnitus are warranted. 


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss, is reopened.  

New and material evidence having been submitted, the claim of service connection for tinnitus, is reopened.  

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


